Case: 22-40012     Document: 00516398065         Page: 1     Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 22-40012
                                                                         July 18, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramon Alexis Castro-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-1638-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Ramon Alexis
   Castro-Rodriguez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Castro-Rodriguez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40012     Document: 00516398065         Page: 2   Date Filed: 07/18/2022




                                  No. 22-40012


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2